 1    LANE & NACH, P.C.
      2001 East Campbell Avenue
 2    Suite 103
      Phoenix, Arizona 85016
 3    Telephone No.: (602) 258-6000
      Facsimile No.: (602) 258-6003
 4
      Michael P. Lane – 007435
 5    Email: michael.lane@lane-nach.com
 6    Attorneys for Lothar Goernitz, Trustee
 7                       IN THE UNITED STATES BANKRUPTCY COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9    In re:                                           (Chapter 7 Case)
10 ROBERTO AMADOR TORRES                               No. 2:21-bk-01404-DPC
   fdba EL PUEBLO FOODS
11 aka ROBERT AMADOR TORRES,                                NOTICE OF FRBP 2004
                                                        EXAMINATION AND CERTIFICATE
12                                                              OF SERVICE
13                   Debtor.
14

15
                YOU ARE HEREBY NOTIFIED that the examination of Roberto Amador Delgado will
16
      be taken pursuant to Fed.R.Bankr.P. 2004 on May 21, 2021 at the hour of 10:00 a.m., at the offices
17
      of Lane & Nach, P.C., 2001 East Campbell Avenue, Suite 103, Phoenix, AZ 85016.
18              YOU ARE FURTHER NOTIFIED that the documents listed on Exhibit “A” to the Order
19    Requiring Production of Documents and Oral Examination (“Order”) shall be produced to the
20    undersigned counsel on or before May 17, 2021. A complete copy of the signed Order is attached
21    hereto.
22              DATED: April 19, 2021.
23

24                                              LANE & NACH, P.C.

25
                                                By: /s/ MPL 007435
26
                                                   Michael P. Lane
27                                                 Attorneys for Trustee

28


     Case 2:21-bk-01404-DPC      Doc 25 Filed 04/19/21 Entered 04/19/21 13:51:43            Desc
                                 Main Document    Page 1 of 2
1                                    CERTIFICATE OF MAILING
2           The undersigned hereby certifies that on April 19, 2021, a copy of the Notice of FRBP 2004
3     Examination, signed Order were served by depositing a copy of the same in the U.S. mail, in a
4     postage prepaid envelope, addressed as follows:
5
      Roberto Amador Delgado
6     2056 East Ranch Ct.
      Gilbert, AZ 85296
7
      VIA EMAIL ONLY:
8
      Candace E Kallen
9     My Arizona Lawyers
      1731 West Baseline Road Suite 101
10    Mesa, AZ 85202
      Email: jacqueline@myazlawyers.com
11    Attorney for Debtor

12    By: /s/ Sheila Rochin

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case 2:21-bk-01404-DPC                      2
                                Doc 25 Filed 04/19/21 Entered 04/19/21 13:51:43           Desc
                                Main Document    Page 2 of 2
